Vaidik, Chief Judge.
[1] In 2005, Antrone L. Crockett was convicted of Class A felony conspiracy to commit murder, and the trial court sentenced him to forty years. In 2018, Crockett filed a motion to correct erroneous sentence pursuant to Indiana Code section 35-38-1-15. Specifically, he argued that his "conviction is illegal on its Face" because the State did not properly charge him with conspiracy. Appellant's App. p. 22 (emphasis added). The trial court denied Crockett's motion without holding a hearing because he did not allege "that the sentence itself is erroneous on its face." Id. at 49. We affirm. The purpose of Section 35-38-1-15"is to provide prompt, direct access to an uncomplicated legal process for correcting the occasional erroneous or illegal sentence ." Robinson v. State , 805 N.E.2d 783, 785 (Ind. 2004) (emphasis added). Here, however, the basis of Crockett's motion is that his conviction-not his sentence-is illegal.
[2] Affirmed.
Mathias, J., and Crone, J., concur.